' PUBLISHED ORDER RESCINDING AND WITHDRAWING ORDER OF SUSPENSION
On July 17, 2015, this Court ordered Respondent to show cause why he should not be immediately suspended from the practice of law for failure to cooperate with the Commission’s investigation of' grievances. On September 18, 2015, this Court issued an order suspending Respondent from the practice of law for noncooperation with the Commission, effective immediately. That order noted that "Respondent has not submitted a response to the Court’s order to show cause.”
It has now come to the Court’s attention that Respondent in fact did tender to the Clerk a response to the show cause order, but that response was not filed by the Clerk, noted on the chronological case summary, or transmitted from the Clerk to the Court. See Clerk’s “Affidavit,” attached to this order.
Being duly advised, the Court hereby RESCINDS and WITHDRAWS the order of suspension issued in this cause on September 18, 2015. The Clerk is directed to make an appropriate nunc pro tunc entry on the Roll of Attorneys removing reference to Respondent’s being suspended on September 18, 2015.
The Commission’s “Request for Ruling and to Tax Costs,” filed on August 11, 2015, remains pending and will be considered by the Court, together with Respondent’s response to the show cause order, in due course.
Attachment
STATE OF INDIANA SS:
COUNTY OF MARION

AFFIDAVIT

I,Kevin S. Smith, state as follows:
1. I am the Clerk of the Indiana Supreme Court.
2. As Clerk, I am responsible for receiving and, where appropriate, filing submissions from parties in matters pending before the Supreme Court, noting the receipt or the filing of the submission on the chronological case summary for the case, and transmitting such filings to the Supreme Court.
3. On July 17, 2015, the Supreme Court issued an Order to Show Cause in Matter of Donald E. James, Case Number 02S00-1507-DI-417, requiring the Respondent to show cause why he should not be suspended from the practice of law for failing to cooperate with the Indiana Supreme Court Disciplinary Commission’s investigation of two disciplinary grievances.
4. On August 11, 2015, my office received a Response to the Court’s Order to Show Cause from the Respondent.
5. Due to a clerical error, the Respondent’s Response to the Order to Show Cause was mistakenly placed into the case file instead of being filed, noted on the chronological case summary, and transmitted to the Supreme Court.
6. The Respondent’s Response has now been filed and noted on the chronological case summary in Matter of Donald E. James, Case Number 02S00-1507-DI-417.
Further Affiant sayeth not, this 23rd day of September, 2015.
/s/ Kevin S. Smith
Kevin S. Smith

*225
Verification

I affirm under the penalties of- perjury, that the above representations are- true and accurate.- . •
/s/ Kevin S. Smith Kevin S. Smith